

Exhibit 10.1
Non-Employee Director Compensation Program
Effective July 1, 2020, the TransEnterix, Inc. Non-Employee Director
Compensation Program is:
Annual Equity Retainer(1)
Annual Equity Award (2)
Initial Equity Award (2)
Non-Employee Director role:
Dollar value
Paid in equity in lieu of cash (2)
Equity grant of stock options or restricted stock units with a value of $45,000.
Director can elect the form of equity. Cliff vesting at first anniversary of
grant or following year’s annual meeting date, if earlier, subject to forfeiture
if not vested.
Equity grant of stock options or restricted stock units with a value of $50,000.
Incoming director can elect the form of equity. Vests one-third of award on each
of the first three anniversaries of the date of grant.
Baseline Board Compensation
$40,000
Equity issued quarterly in arrears to each director under the Plan. Vested on
grant. Yearly election will be made by each director to receive grant as shares
of common stock or stock options.
Non-Executive Chair
$40,000
Audit Committee Chair
$20,000
Compensation Committee Chair
$13,000
CG & Nominating Committee Chair
$10,000
Audit Committee Member
$9,000
Compensation Committee Member
$6,000
CG& Nominating Committee Member
$5,000



(1)
Annual non-employee director compensation limit of $250,000 with initial year
compensation limit of $500,000 as set forth in the Amended and Restated Equity
Compensation Plan (the “Plan”).

(2)
Number of shares of common stock, restricted stock units or stock options
calculated using a stock price equal to the greater $1.00 or the average closing
price in the 20 trading days prior to the date of grant and, for stock options,
if elected by a director, a Black Scholes calculation. Stock options will have a
seven year term.




